Per Curiam.
This is a suit on a promissory note made by defendants (appellants) to plaintiff (respondent.)
Defendants admitted the execution and delivery of the note and, as an affirmative defense, allege partial failure of consideration for the note in that a portion of the consideration was a bonus payment for registered cattle in the amount of $80 per head for the number of at least 125 cows so registered with the American Hereford Association, and that papers for only 102 cows purchased by the defendants were delivered to the defendants. Defendants also allege an offset against any sum or sums due on account of the promissory note by reason of the loss of value of the calf crop for the year 1961 from plaintiff’s failure to deliver to defendants the necessary sire information to allow the calf crop to be registered with the American Hereford Association.
The cross claim of defendants for damages is based on the fraud of the plaintiff with regard to the sale of irrigated hay land.
Parol evidence was admissible to prove the integrated agreement between the parties with reference to the cattle. The evidence sustains the findings of the trial court that there was no partial failure of consideration and also that defendants are not entitled to an offset.
The court’s finding that there was no fraud with regard to the sale of land is sustained by the evidence.
Upon the ground that the defendants have failed to demonstrate that the assignments of error warrant reversal, the judgment is affirmed.